Conviction for robbery; punishment, eight years in the penitentiary.
The record is here without statement of facts or bills of exception. Appellant made a motion in arrest of judgment in which she brings forward the proposition that the indictment in this case is duplicitous in that it alleges that appellant unlawfully, in and upon Willie D. Johnson, made an assault, and did then and there by the said assault, and by violence to the said Willie D. Johnson, and by putting him in fear of life and bodily injury, — and by using and exhibiting a firearm, to-wit: a gun, fraudulently, and without the consent of the said Willie D. Johnson, take from the person and possession of him, the said Willie D. Johnson, etc. In the following cases this form of indictment has been held not duplicitous: Green v. State, *Page 301 66 Tex. Crim. 452; Robinson v. State, 67 Tex. Crim. 79; Lay, et al. v. State, 82 Tex.Crim. Rep.; Crouch v. State, 87 Tex.Crim. Rep.; Todd v. State, 89 Tex. Crim. 99.
The indictment appearing to be in proper form, and perceiving no error, the judgment will be affirmed.
Affirmed.